 

Exhibit 10.36

 

SECOND ALLONGE TO

8% SUBORDINATED NOTE

 

This Second Allonge (the “Second Allonge”), dated as of December 4, 2013, is
attached to and forms a part of an 8% Subordinated Note, dated November 7, 2011
(collectively, the “Note”), made by Digital Ally, Inc., a Nevada corporation
(the “Company”), payable to the order of ________________ (the “Holder”) in the
original principal amount of $1,000,000. The Note was amended by an Allonge,
dated July 24, 2012, and this Second Allonge amends the Note and the Allonge.

 

2. Paragraph 3 of the Note is hereby amended and restated in its entirety as
follows:

 

Maturity Date and Pre-Payments. This Note shall be due and payable in full,
including all accrued Interest thereon, on May 30, 2015 (the “Maturity Date”).
At any time prior to the Maturity Date, the Company shall have the right to
prepay this Note, in whole or in part, without penalty. The Company will give to
Holder ten (10) days’ written notice of its intent to prepay this Note. On such
prepayment date, the Company will pay in respect of this Note in cash the
principal amount being prepaid plus accrued Interest.

 

In all other respects, the Note and Allonge are confirmed, ratified, and
approved and, as amended by this Second Allonge, shall continue in full force
and effect.

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Second Allonge
to be executed and delivered as of the date and year first above written.

 

  DIGITAL ALLY, INC.         By:     Name: Stanton E. Ross   Its: Chairman,
President and CEO         THE HOLDER:            

 

 

 

 

 